


ASSET PURCHASE AGREEMENT


This ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into by and between
Hypertension Diagnostics, Inc., a Minnesota corporation (the “Seller”) and Cohn
Prevention Centers, LLC, a Minnesota limited liability company (the “Buyer”) as
of August 24, 2011 (the “Effective Date”).


WITNESSETH:


WHEREAS, the Seller has developed intellectual property, technology and
technical know-how into a series of arterial elasticity measurement technology
products designed by the Seller specifically for use in both clinics and
research environments for non-invasively measuring the elasticity of large and
small arteries, allowing a physician or researcher to profile individuals with
respect to their cardiovascular health and provide early assessment of vascular
disease (the “Business”); and


WHEREAS, Buyer now wishes to purchase certain of the assets of the Business and
obtain a limited license to certain IP rights of the Seller in connection with
the Business, and the Seller now wishes to sell certain of the assets of the
Business and provide a limited license to certain IP rights of the Seller to the
Buyer, each subject to the terms, conditions, covenants and agreements contained
herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and the representations,
warranties, covenants and agreements contained herein, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:


ARTICLE I
PURCHASE OF ASSETS; LIABILITIES EXCLUDED AND ASSUMED; LICENSE


1.01           Purchased Assets.  At the Closing (as defined in Section 8.01),
subject to the terms and conditions of this Agreement and except for the
Excluded Assets, the Seller shall sell, assign, convey and transfer to Buyer,
and Buyer shall purchase, accept and acquire from the Seller, all of the assets
of the Business owned by the Seller as of the Effective Date and including only
the assets listed in Exhibit 1.01 hereto, wherever located (such assets being
hereinafter referred to collectively as the “Purchased Assets”).


1.02           Excluded Assets.  Notwithstanding anything contained herein to
the contrary, it is understood that any assets of the Seller not set forth in
Exhibit 1.01, including, without limitation, the domain name www.hdii.com, shall
not be Purchased Assets, shall be specifically excluded from transfer to the
Buyer hereunder and all such assets shall hereinafter be referred to
collectively as the “Excluded Assets.”


1.03           Excluded Liabilities.  Except as specifically provided in Section
1.04, the Buyer shall not assume, nor shall it agree to pay, perform or
discharge any liability of any kind or nature whatsoever of the Seller, known or
unknown, in existence at the Closing Date or arising thereafter (collectively,
the “Excluded Liabilities”).  The Seller shall remain liable for, and shall
discharge, when due, all of the Excluded Liabilities.
 
           (a)           Excluded Liabilities specifically includes any
financial obligation Seller may have to pay royalties pursuant to any
agreement(s) with the University of Minnesota.


           1.04           Assumed Liabilities.  At the Closing, the Buyer shall
assume only the following obligations of the Seller (collectively the “Assumed
Liabilities”):


(a)           liabilities specifically related to the Purchased Assets arising
after the Closing Date;


(b)           assumption, after the Closing Date, of the Seller’s obligations
under that certain real property lease as set forth in Disclosure Schedule 1.04
(the “Assumed Lease”);


(c)           all warranty and ongoing product support required by applicable
regulatory agencies arising after the Closing Date (based on date of
occurrence); and


(d)           responsibility for, and any and all liability attendant to or
arising from, Quality System expenses related to preservation of the Seller’s
FDA, ISO-13485, CMDCAS and CE Mark certifications.


(e)           liabilities that may be required to be paid to the University of
Minnesota from sales occurring after the Closing Date


           1.05           Sublicense Agreement.  At the Closing, the Buyer and
the Seller shall enter into an agreement substantially in the form attached
hereto as Exhibit 1.05 (the “Sublicense Agreement”) pursuant to which the Seller
shall grant a limited license to the Buyer for the right to use the certain of
the Seller’s intellectual property, technology and technical know-how with
respect to the Purchased Assets including, without limitation, the Seller’s
arterial elasticity measurement technology exclusively in CVC clinics, including
clinics that may be owned, licensed, franchised or operated in conjunction with
a CVC clinic (“CVC Network”) and for CVC Network Research (as defined in the
Sublicense Agreement).  The right to use the Seller’s intellectual property,
technology and technical know-how for all other applications beyond the CVC
Network, including CVC Network Research, and all other markets shall remain the
exclusive right of the Seller. In connection with such Sublicense Agreement, the
Buyer shall retain the right to sell any existing inventory which comprises the
Purchased Assets to any customer in any market where they can be legally sold;
provided, however, that any development of a next generation arterial
measurement device would be limited to use and sale within the CVC Network and
any rights to development of a next generation arterial measurement device
beyond the use and sale within the CVC Network including CVC Network Research
shall remain the exclusive right of the Seller.


ARTICLE II
PURCHASE PRICE


           2.01           Purchase Price.  The purchase price for the Purchased
Assets shall consist of a combination of the following: (a) a cash purchase
price paid in two installments totaling either Two Hundred Seventy-Five Thousand
Dollars ($275,000.00) or Three Hundred Twenty-Five Thousand Dollars
($325,000.00) (the “Cash Purchase Price”) to be paid in installments as set
forth in Section 2.02 (each of which shall constitute an “Installment”), and (b)
an additional purchase price comprised of royalty fees as set forth in Section
2.03 (the “Additional Purchase Price” and, together with the Cash Purchase
Price, the “Purchase Price”).


2.02           Cash Purchase Price.  Subject the terms and conditions set forth
in this Agreement, the Buyer shall pay the Seller the Cash Purchase Price in two
(2) Installments by wire transfer of immediately available funds to such cash
account or accounts as may be specified by the Seller, as follows:


(a)           on the Closing Date, the Buyer shall pay to the Seller One Hundred
Twenty Five Thousand Dollars ($125,000.00):


(b)           Buyer shall pay to Seller either:


           (i)           no later than twelve (12) months following the Closing
Date, the amount of One Hundred Fifty Thousand Dollars ($150,000.00); or


           (ii)           no later than eighteen (18) months following the
Closing Date, the amount of Two Hundred Thousand Dollars ($200,000.00).


(c)           Buyer shall evidence its obligation to pay the second Installment
of the Cash Purchase Price by providing to the Seller a promissory note in the
amount of up to Two Hundred Thousand Dollars ($200,000.00) as more specifically
set forth therein (the “Promissory Note”) and will execute a security agreement
related thereto collateralizing the assets transferred hereunder (the “Security
Agreement”).  Copies of the Promissory Note and the Security Agreement are
attached hereto as Exhibit 2.02.


2.03           Additional Purchase Price.  Following the Closing, as additional
consideration for the Purchased Assets, the Buyer shall pay to Seller the
Additional Purchase Price in the form of a royalty payment of One Thousand Two
Hundred Dollars ($1,200.00) on each of the first fifty (50) units sold by the
Buyer (the “Royalty Payment”). Royalty payments will be calculated and paid to
HDI not later than thirty (30) days after the end of each calendar quarter, and
shall set forth the detailed basis of CPC’s calculation of royalties due. HDI
shall have the right to audit, at reasonable times and intervals but not more
than once annually, the relevant books and records of CPC to ensure compliance
with this Agreement. If any audit reveals and underpayment of royalties due to
HDI of more than five percent (5%), CPC shall reimburse HDI for the cost of the
audit..
.


2.04           Allocation of the Purchase Price.  The Purchase Price, plus
Assumed Liabilities that are treated as additional consideration for federal Tax
purposes, shall be allocated for federal and state Tax purposes as specified in
Exhibit 2.04.  Each of the parties to this Agreement shall report these
transactions for Tax purposes in accordance with such allocation, after
adjustment for the expenses of such parties incident to the transaction.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER


Except as set forth in the Disclosure Schedules attached hereto, the Seller
hereby represents and warrants to the Buyer as follows, with full knowledge that
such representations and warranties are a material consideration and inducement
to the execution of this Agreement by Buyer and the consummation of the
transactions contemplated hereunder.


3.01           Organization and Authorization.


           (a)           The Seller is a corporation duly organized and
qualified, validly existing and in good standing under the laws of the State of
Minnesota. The Seller has all requisite power and authority, corporate or
otherwise, to carry on and conduct its business as it is now being conducted and
to own or lease its properties and assets. Except where failure to qualify as a
foreign corporation or maintain corporate good standing has not, and is not
reasonably expected to, have a materially adverse effect on the Business, the
Seller is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each state or other jurisdiction in which either the
ownership or use of the Purchased Assets owned or used by the Seller, or the
nature of the activities conducted by the Seller, requires such
qualification.  The Seller has the full corporate power and authority to enter
into this Agreement and all other agreements, documents and certificates
contemplated or required of the Seller hereby (collectively, the “Seller
Documents”) and to consummate the transactions contemplated under this Agreement
and the Seller Documents.


(b)           The execution and delivery of this Agreement and each Seller
Document by the Seller and the consummation by the Seller of the transactions
contemplated hereby and thereby have been duly approved by the disinterested
members of the board of directors and the shareholders of the Seller, as
applicable, and no other corporate or regulatory action on the part of the
Seller is necessary to approve and authorize the execution and delivery of this
Agreement or the consummation of the transactions contemplated under this
Agreement and the Seller Documents.  This Agreement and each Seller Document
have been duly and validly executed and delivered by the Seller and constitute
the valid and binding agreements of the Seller, enforceable against the Seller
in accordance with their respective terms.


(c)           The execution and delivery of this Agreement and each Seller
Document by the Seller and the consummation by the Seller of the transactions
contemplated by this Agreement and the Seller Documents will not (i) violate or
conflict with any provision of the articles of incorporation or bylaws (or their
equivalents) of the Seller; (ii) breach, violate or constitute an event of
default (or an event that with the lapse of time, or the giving of notice, or
both, would constitute an event of default) under or give rise to any right of
termination, cancellation, modification or acceleration under, any note, bond,
indenture, mortgage, security agreement, lease, license, franchise, or any other
agreement, instrument or obligation to which the Seller is a party, or by which
the Seller or any of its properties or assets is bound; (iii) result in the
creation of any lien, claim, encumbrance, right of first refusal or right of
first negotiation, or other right of any third party of any kind whatsoever upon
the properties or assets of the Seller or allow any such right that was
previously created to become exercisable; (iv) violate or conflict with any
Order or Law, where: (A) “Order” means any award, decision, injunction,
judgment, order, ruling, decree, subpoena or verdict entered, issued or made or
rendered by any Governmental Authority or arbitrator, and shall include any
consent order or decree; (B) “Law” means any law, ordinance, principle of common
law, regulation, statute or treaty, whether federal, state, local, municipal,
foreign, international or multinational; and (C) “Governmental Authority” means
any court, tribunal or panel, and any government, government agency, authority
or regulatory body, whether federal, state, local, municipal, foreign,
international or multinational (except for anything that would be a breach of
the representations in the foregoing clauses (ii), (iii) and (iv), but would
not, individually or in the aggregate, have a material adverse effect on the
operations, the Purchased Assets, financial condition or results of operations
of the Business); or (v) require, on the part of the Seller, any filing or
registration with, or permit, license, exemption, consent, authorization or
approval of, or the giving of any notice to, any Governmental Authority, other
than such filings, registrations, permits, licenses, consents, authorizations,
or approvals which, if not made or obtained, as the case may be, would not, in
the aggregate have a material adverse effect on the business, operations,
properties, assets, financial condition, results of operations or prospects of
the Business.


(d)           Copies of the organizational documents and bylaws of the Seller
delivered or made available to the Buyer are the complete, true, and correct
organizational documents and bylaws of the Seller in effect as of the date
hereof.  The minutes of directors’ and shareholders’ meetings, actions taken by
written consent and the stock books of the Seller made available to the Buyer
are the accurate records of directors’ and shareholders’ meetings, actions taken
by written consent and stock issuances through and including the date hereof.


3.02           Compliance with Laws.  Except as may be set forth at Disclosure
Schedule 3.02, during the three (3) year period preceding the date of this
Agreement the Seller has been, to the Seller’s actual Knowledge in compliance
with all Laws that are or were applicable to the Seller or to the conduct or
operation of the Business or the ownership, operation or use of any of the
Purchased Assets and no event has resulted that constitutes the violation of any
Law.


3.03           Financial Matters.  The Seller has delivered to the Buyer copies
of its audited financials  financial statements (including balace sheet, income
statement and statement of cash flows) and for the fiscal year ended June 30,
2010, and its unaudited  financial statements (including balace sheet, income
statement and statement of cash flows) as of March 31, 2011 and June 30, 2011
(collectively, the “Financial Statements”), which are true and correct in all
material respects.  The Financial Statements have been prepared in good faith to
reflect the historical operations and the financial position of the Seller as of
their respective dates, and in accordance with historical practices consistently
applied and GAAP.


           3.04           Absence of Certain Changes and Events.  Except as set
forth on Disclosure Schedule 3.04, since June 30, 2011, there has not been with
respect to the Purchased Assets:


(a)           any material adverse change in the assets, liabilities or
financial condition of the Seller;


(b)           any damage, destruction or loss, whether or not covered by
insurance, materially and adversely affecting the operations, properties,
assets, including the Purchased Assets, or results of operations of the Seller;


(c)           with the exclusion of the Minot Building purchase, which has been
previously publicly disclosed, any merger, consolidation or share exchange or
agreement to merge, consolidate or exchange shares with any other corporation
(or any transaction having a similar effect) involving the Seller, or any
acquisition of, or agreement to acquire, any stock, business, property or assets
of any other person, firm, association, corporation or other business
organization, to which the Seller is or was a party;


(d)           any capital expenditure not made in the ordinary course or
previously committed as reflected in written budgets previously provided to the
Buyer or any new capital expenditure or other commitment by the Seller in excess
of $5,000.00;


(e)           except in the ordinary course of business, any sale or granting to
any party or parties of any license, franchise, option or other right of any
nature whatsoever to sell, distribute, license or otherwise deal in or with
products or services of the Seller;


(f)           any arrangement providing for discounts, incentive awards or other
promotional allowances;


(g)           any material liability or obligation (absolute, accrued,
contingent or otherwise) incurred by the Seller other than in the ordinary
course of business consistent with past practice;


(h)           any change in any method of accounting or accounting practices or
principles used by the Seller not in the ordinary course of business consistent
with past practice;


(i)           any waiver by the Seller of any material claim or right;


(j)           any sale, transfer or other disposition by the Seller of any of
its assets, except in the ordinary course of business consistent with past
practice and except for any of the Excluded Assets; or


(k)           except for the Retention Bonus Agreement with Greg Guettler, any
amount paid, loaned or advanced by the Seller or asset transferred or leased to
any employee by the Seller except in the ordinary course of business and
consistent with past practice and except for any of the Excluded Assets.


           3.05           Taxes.


(a)           (1) the Seller has accurately prepared and timely filed with each
applicable Tax Authority all Returns of every kind for Taxes required to be
filed by it and has duly paid any such Taxes due to or claimed to be due from
it, whether or not shown on any Return, by each such Tax Authority, (2) no Tax
Authority is now asserting or, to the Seller’s knowledge, threatening to assert
against the Seller any deficiency or claim for additional Taxes, (3) no state,
local or foreign Tax Authority is currently claiming or investigating whether
the Seller is liable for Taxes in such taxing jurisdiction, except such
jurisdiction where the Seller has filed a Return for such Taxes, and (4) the
Seller has delivered to Buyer copies of its Returns for its three (3) most
recent tax years and a pro forma of the Seller’s liability for Taxes for its
current tax year.


(b)           For purposes of this Agreement:


           (i)           “Taxes” means all taxes, assessments, charges, duties,
fees, levies or other governmental charges, including federal, state, city,
county, parish, foreign or other income, franchise, capital stock, real
property, personal property, intangible, withholding, FICA (or similar),
unemployment compensation, disability, transfer, sales, use, excise, gross
receipts, alternative or add-on-minimum, estimated and all other taxes of any
kind for which the Seller may have any liability imposed by any Governmental
Authority (including interest, penalties or additions associated therewith)
whether disputed or not, and including any transferee or secondary liability in
respect of any tax (whether imposed by law, contractual agreement or otherwise)
and any liability in respect of any tax as a result of being a member of any
affiliated, consolidated, combined, unitary or similar group;


           (ii)           “Tax Authority” means any branch, office, department,
agency, instrumentality, court, tribunal, officer, employee, designee,
representative, or other person or entity that is acting for, on behalf or as a
part of any foreign or domestic government (or any political subdivision
thereof) that is engaged in or has any power, duty, responsibility or obligation
relating to the legislation, promulgation, interpretation, enforcement,
regulation, monitoring, supervision or collection of or any other activity
relating to any Tax; and


           (iii)           “Returns” means all returns, declarations, reports,
statements, claims for refunds, estimated returns or reports, and other
documents required to be filed in respect of Taxes, including any amendments or
supplements to any of the foregoing.


           3.06           Real Property.  Disclosure Schedule 3.06(b) contains a
complete list and legal description, if available, of all real property that the
Seller owns and/or occupies or is entitled or required to occupy as a tenant or
subtenant.


           3.07           Tangible Personal Property.  The Seller has good and
valid title to all tangible personal property that it purports to own, free and
clear of any liens, restrictions, claims, charges, security interests, easements
or other encumbrances of any nature whatsoever, except for (1) rights of lessors
or lessees under the terms of the existing leases which are disclosed in
Disclosure Schedule 3.07; (2) liens for Taxes not yet due and payable; (3) liens
imposed by any Law and incurred in the ordinary course of business for
obligations not yet due and payable to laborers, materialmen and the like; (4)
unperfected purchase money security interests existing in the ordinary course of
business without the execution of a security agreement; and (5) liens and
encumbrances disclosed in Disclosure Schedule 3.07.  Except as set forth on
Disclosure Schedule 3.07, all tangible personal property which is in the
Seller’s possession and control and is currently used in the Business,
including, without limitation, the Purchased Assets, is free from material
defects, has been maintained in accordance with normal industry practice, and is
in reasonably good operating condition and repair, subject to normal wear and
tear.


           3.08           Required Governmental Licenses and Permits.  The
Seller maintains as valid and current all material licenses, permits or other
authorizations of Governmental Authorities necessary for the sale and licensing
of its products and services and all other material licenses, permits or other
authorizations of Governmental Authorities necessary for the conduct of the
Business. A list of material licenses, permits and authorizations applicable to
the Purchased Assets is set forth in Disclosure Schedule 3.08


           3.09           Customers.  To the knowledge of the Seller, the
consummation of the transactions contemplated hereunder will not have any
material adverse effect on the business relationship of the Seller with any
customer relative to the Purchased Assets and/or the License Agreement.


           3.10           Contracts and Commitments.


(a)           Disclosure Schedule 3.10 lists any material agreement, contract,
lease, consensual obligation, promise or undertaking, whether written or oral,
express or implied, and whether or not legally binding which obligates the
Seller for an amount equal to or greater than $3,600, (1) under which the Seller
has or may acquire any rights or benefits, (2) under which the Seller is now or
may become subject to any obligation or liability, or (3) by which the Seller or
any of the assets owned or used by the Seller, including the Purchased Assets,
is or may become bound (collectively, the “Contracts”).


(b)           The Seller is not in default under any Contract and has not
received any notice of cancellation or termination in connection therewith.  No
party to a Contract has given written notice that such party is claiming that a
Contract to which it is a party is invalid or unenforceable.


                      (c)           To the knowledge of the Seller: (1) there
are no pending or threatened bankruptcy, insolvency, or similar proceedings with
respect to any party to any Contract, and (2) no event has occurred that
(whether with or without notice, lapse of time or the happening or occurrence of
any other event) would constitute a default thereunder by either the Seller or
any other party thereto.


3.11           Litigation.


(a)           Disclosure Schedule 3.11 sets forth (1) all litigation, claims,
suits, actions, arbitrations, investigations or administrative or other
proceedings pending or, to the knowledge of the Seller, threatened against the
Seller or involving any of its properties or business and (2) indicates which of
such matters are being defended by an insurance carrier, and which of the
matters being so defended are being defended under a reservation of rights. To
the Seller’s actual knowledge, none of the matters required to be listed in
Disclosure Schedule 3.11 (singly or in the aggregate) are reasonably likely to
result in a material adverse effect on the business or financial condition of
the Seller, including, without limitation, the Purchased Assets, and the Seller
is not aware of any facts that would give rise to such a claim.


                      (b)           There are no unsatisfied judgments, orders,
injunctions, decrees, stipulations or awards (whether rendered by a court,
administrative agency, or by arbitration, pursuant to a grievance or other
procedure) against the Seller or affecting in any way the Purchased Assets.  No
present or former officer or director of the Seller has or will have any claim
for indemnification from the Seller related to any act or omission prior to the
Closing Date by such present or former officer or director.


           3.12           Intellectual Property Rights.


(a)           Disclosure Schedule 3.12 sets forth a list and description of (1)
all trademarks, service marks, trademark registrations, trademark and service
mark registration applications, copyrights, inventions, designs, trade styles,
logos, patents and patent applications owned by the Seller which comprise the
Purchased Assets and/or which are the subject matter of the License Agreement
(individually and collectively, the “Intellectual Property Rights”), and the
jurisdiction in or by which such Intellectual Property Rights have been
registered, filed or issued, (2) all trade names owned or used by the Seller and
the jurisdictions in which such trade names have been registered or filed, and
(3) all material contracts, agreements or understandings pursuant to which the
Seller has authorized any person to use, or any person has the right to use, in
any business or commercial activity, any of the items listed in clauses (1) and
(2) above.


(b)           The Seller owns or has the exclusive right to use free of any
material liens the Intellectual Property Rights, except where the failure to own
or have such right to use would not, in the aggregate, have a material adverse
effect on the business of the Seller.  The validity of the Intellectual Property
Rights has not been questioned in any prior litigation and is not the subject of
any claim or demand of any person relating to, or any proceedings that are
pending or, to the knowledge of the Seller, threatened, which challenge the
rights of the Seller in respect of the Intellectual Property Rights.  The Seller
does not know of any valid basis for any such claim.  The use of the
Intellectual Property Rights by the Seller does not infringe on the rights of
any person or entity.  The Seller has no knowledge of any party that is
infringing or has infringed the Intellectual Property Rights.


           3.13           Other.  No representation or warranty by the Seller in
this Agreement, the Disclosure Schedules to this Agreement or any certificate
furnished to Buyer pursuant to Section 8.05(a), contains or will contain as of
the date made any untrue statement of a material fact, or omits to state a
material fact, necessary to make the statements herein or therein not
misleading.


           3.14           Copies.  To the extent copies of documents referred to
in the Disclosure Schedules have been delivered or otherwise made available by
the Seller to the Buyer, the copies of such documents have been true and
complete copies of the documents in the Seller’s files.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER


           The Buyer hereby represents and warrants to the Seller as follows,
with full knowledge that such representations and warranties are a material
consideration and inducement to the execution of this Agreement by the Seller
and the consummation of the transactions contemplated hereunder.


           4.01           Organization and Authorization.  The Buyer is duly
organized, validly existing and in good standing under the laws of the State of
Minnesota and has all requisite power and authority, corporate or otherwise, to
carry on and conduct its business as it is now being conducted and to own or
lease its properties and assets.  The Buyer has the full corporate power and
authority to enter into this Agreement and all other agreements, documents and
certificates contemplated or required of it under this Agreement (collectively,
the “Buyer Documents”) and to consummate the transactions contemplated under
that Agreement and the Buyer Documents.  The execution and delivery by the Buyer
of this Agreement and each of the Buyer Documents and the consummation by the
Buyer of the transactions contemplated under this Agreement and the Buyer
Documents have been duly approved by the board of directors of the Buyer, and no
other corporate action on the part of the Buyer is necessary to approve and
authorize the execution and delivery of this Agreement and each of the Buyer
Documents or to consummate the transactions contemplated under this Agreement
and the Buyer Documents.  This Agreement and each of the Buyer Documents have
been duly and validly executed and delivered by the Buyer and constitute the
valid and binding agreements of the Buyer, enforceable against the Buyer in
accordance with their respective terms.


           4.02           No Conflict.  The execution and delivery of this
Agreement and each of the Buyer Documents by the Buyer and the consummation by
the Buyer of the transactions contemplated hereby and thereby will not (i)
violate or conflict with any provision of the articles of incorporation or
bylaws of the Buyer; (ii) breach, violate or constitute an event of default (or
an event which with the lapse of time or the giving of notice, or both, would
constitute an event of default) under, or give rise to any right of termination,
cancellation, modification or acceleration under, any note, bond, indenture,
mortgage, security agreement, lease, license, franchise or other agreement,
instrument or obligation to which either the Buyer is a party, or by which
either the Buyer or any of its properties or assets is bound; (iii) result in
the creation of any lien, claim, right of first refusal or right of first
negotiation, encumbrance or other right of any third party of any kind
whatsoever upon the properties or assets of the Buyer or allow any such right
that was previously created to become exercisable; (iv) violate or conflict with
any Order or Law (except for anything that would be a breach of the
representations in the foregoing clauses (ii), (iii) and (iv) but would not,
individually or in the aggregate, have a material adverse effect on the
operations, properties, assets, financial condition, results of operations or
prospects of the Buyer, taken as a whole, or adversely affect their ability to
carry out their respective obligations under this Agreement and any agreements
entered into in connection herewith); or (v) require, on the part of the Buyer,
any filing or registration with, or permit, license, exemption, consent,
authorization or approval of, or the giving of any notice to, any Governmental
Authority other than such filings, registrations, permits, licenses, consents,
authorizations or approvals which, if not made or obtained, as the case may be,
would not, in the aggregate, have a material adverse effect on the business,
operations, properties, assets, financial condition, results, of operations or
prospects of the Buyer, taken as a whole.


ARTICLE V
PRE-CLOSING COVENANTS


           5.01           Continuing Operation of Business.  The Seller
covenants and agrees that the Seller will do or refrain from, as the case may
be, the following, on and after the date of this Agreement and until the Closing
hereunder (except as expressly permitted under this Agreement or upon the prior
written consent of the Buyer, which will not be unreasonably withheld): (a)
carry on the Business in the ordinary and regular course and not engage in any
material transaction or material activity or enter into any material agreement
or make any material commitment except in the ordinary and regular course of
business consistent with past practice; (b) carry on the Business in all
material respects in the same manner as currently conducted and consistent with
past practices, and not institute or commit to institute any material new
methods of operations; (c) not merge with, liquidate into or otherwise combine
with any other business, person or entity; (d) preserve its corporate existence
and business organization intact, and undertake in good faith to use
commercially reasonable efforts to preserve in all material respects its
relationships with customers, employees and others having business relations
with it;


           5.02           Eagan Sublease.  The Seller agrees to sublease to
Buyer the real property located at 2915 Waters Road, Suite 108, Eagan, MN 55121
on terms contained in the Sublease Agreement attached hereto as Exhibit 5.02,
and to cooperate in obtaining the landlord’s consent to the sublease.


           5.03           Access.  For the purpose of conducting, at the Buyer’s
expense, a financial, business and legal due diligence review of the Seller and
its operations, the Seller agrees that it shall, with five (5) days prior
notice, (1) provide the Buyer with such information as the Buyer may from time
to time reasonably request with respect to the Seller and the transactions
contemplated by this Agreement; (2) provide the Buyer and its officers, counsel
and other authorized representatives access during regular business hours to the
facilities, books, records, officers, employees, accountants (and the accounting
work papers), lawyers and consultants of the Seller, as the Buyer may from time
to time reasonably request; and (3) permit the Buyer to make such investigation
thereof as the Buyer may reasonably request.


           5.04           Other Offers.  So long as this Agreement shall not
have been terminated, the Seller shall not solicit or entertain any offer for,
or sell or agree to sell, or participate in any business combination with
respect to, any of the Purchased Assets, except as contemplated by this
Agreement.
           5.05           Transfer Taxes.  Each of the parties will use its
reasonable, good faith efforts to legally minimize any sales, use and/or
transfer Taxes associated with the transactions contemplated in this Agreement
(collectively, the “Transfer Taxes”). The Buyer and the Seller shall share
equally any such Transfer Taxes.


ARTICLE VI
POST-CLOSING COVENANTS


           6.01           Post-Closing Access.  For a period not to exceed six
(6) months after the Closing Date, and upon reasonable notice, the Buyer will
provide the Seller with reasonable access to the Purchased Assets to the extent
needed by the Seller to facilitate the transition of the Seller’s operations
after the Closing and the preparation of Tax, financial and other records.


           6.02           Web Site Traffic.  Following the Closing, the Buyer
shall have an ongoing right to re-direct traffic from the Seller’s website to
the Buyer’s website.  In addition, the Buyer shall have the right to change,
alter and modify web site content.  The Seller agrees not to shut down any of
the Seller’s web domains at any time without first providing the Buyer with
sixty (60) days prior notice, which notice shall include an offer for the Buyer
to assume the domain(s) being shut down for no additional consideration.  The
Seller shall have the full right to use the domain name www.hdii.com.


           6.03           Seller Name.  Following the Closing, the Seller shall
have the right to rename its corporate entity “HDI Company.”


           6.04           Confidential Information.  The Seller and the Buyer
hereby agree that the terms of this Agreement shall be kept confidential unless
the disclosure of such is authorized in advance and in writing by the
non-disclosing party hereto.


ARTICLE VII
INDEMNIFICATION


           7.01           Certain Definitions.  As used in this Agreement:


(a)           “Claim” or “Claims” means a claim for Losses asserted by Buyer or
by the Seller under this Article VII.


(b)           “Finally Resolved” means that the amount due to Buyer or the
Seller, as the case may be, has been finally determined under the provisions of
Section 7.04, by agreement of the parties, or by the decision of a court of
competent jurisdiction from which there is no further appeal.


(c)           “Loss” or “Losses” means claims, losses, liabilities, damages,
costs (including court costs) and expenses (including the reasonable fees of
attorneys and accountants). Any Losses shall be computed net of any insurance or
other recovery received by the Buyer or the Seller, as the case may be.


           7.02           Indemnification.


(a)           The Seller shall indemnify Buyer for the amount of any Losses
suffered or incurred by Buyer arising out of or with respect to (i) any breach
or inaccuracy of any representation or warranty contained in Article III or in
the closing certificate delivered pursuant to Section 8.05(a); (ii) any breach
of or noncompliance by the Seller of any covenant or agreement made by the
Seller in this Agreement or in any document signed on behalf of the Seller and
delivered on its behalf at the Closing; or (iii) any Excluded Liability.


(b)           The Buyer shall indemnify the Seller for the amount of any Losses
suffered or incurred by the Seller arising out of or with respect to (i) any
breach or inaccuracy of any representation or warranty contained in Article IV
or in the closing certificate delivered pursuant to Section 8.06(a); (ii) any
breach of or noncompliance by the Buyer of any covenant or agreement made by the
Buyer in this Agreement or in any document signed on behalf of the Buyer and
delivered on its behalf at the Closing; or (iii) any Assumed Liability.


           7.03           Limitations.


(a)           No party shall be entitled to payment for any Loss under Section
7.02 until the aggregate of the Losses claimed by the claiming party first
exceeds $10,000.00 (the “Deductible”), but once that threshold has been reached,
Claims may be asserted by the claiming party from the first dollar. Any
individual Claim that does not equal or exceed $1,000 (the “Minimum Claim
Amount”) shall not be counted toward reaching the Deductible. The indemnified
party shall only be entitled to payment under this Section 7.03 if the
Deductible threshold is attained by aggregating Claims that each meet the
Minimum Claim Amount. Nothing herein is intended to restrict a party’s ability
to file a Claim; provided, however, that no obligation, if any, to make payments
hereunder, will be made on any claim until the Deductible has been met.


(b)           The representations and warranties contained in this Agreement
shall survive the Closing, notwithstanding any investigation or examination of
the Seller by the Buyer.  Claims under Section 7.02 may be asserted by Buyer
only prior to the expiration of twenty-four (24) months after the Closing Date,
except for Claims based on Taxes (Section 3.05) which may be made until the
expiration of the longest statute of limitations applicable to such Claim, plus
90 days.  Claims under Section 7.02 may be asserted by the Seller only through
the date of final payment of the Purchase Price.


7.04           Procedure for Claims.  The person seeking indemnification (the
“Claiming Party”) must assert any claims against the party from whom
indemnification is sought (the “Indemnifying Party”) as promptly as practicable
and prior to the expiration of the applicable survival period allowed by Section
7.03(b).  Each notice of a Claim must be given as provided in Section 10.02 of
this Agreement, set forth in reasonable detail the basis for the Claim (to the
extent then known), and cite the section of this Agreement under which the Claim
arises.  Within 30 days after the receipt of a Claim, the Indemnifying Party
must give the Claiming Party notice that the Indemnifying Party either agrees
with the Claim or disputes it.  If no notice is given within that period, the
Indemnifying Party shall be conclusively presumed to have agreed with the
Claim.  If the Indemnifying Party timely objects to the Claim, the parties shall
negotiate in good faith to determine the amount, if any, of the Loss.  If no
resolution of the Claim has occurred within 90 days after the receipt of the
Claim, then either party may institute binding arbitration proceedings to
resolve the Claim.  Any such arbitration proceedings shall be held in
Minneapolis, Minnesota, and shall be determined in accordance with the rules of
the American Arbitration Association, by a single arbitrator.  The decision of
such arbitrator shall be binding on the parties, and may be entered into the
records of any court of competent jurisdiction.


           7.05           Payment.


(a)           When a Claim asserted against the Seller under Section 7.02(a) has
been Finally Resolved, the Seller shall pay the amount due to the Buyer within
10 days after the Buyer has given written notice making demand for such
payment.  The Buyer shall be entitled to offset any Claim against the Seller
that results in a Loss against any Purchase Price amounts due if such amounts
are not paid within the foregoing period.  Any amounts not paid within such
period shall accrue interest until paid, at the highest legal rate permitted
under the laws of the State of Minnesota.


(b)           When a Claim asserted against the Buyer under Section 7.02(b) has
been Finally Resolved, the amount due shall be paid by the Buyer within 10 days
after the Seller has given written notice making demand for such payment. Any
amounts not paid within such period shall accrue interest until paid, at the
highest legal rate permitted under the laws of the State of Minnesota.


           7.06           Third Party Action.  When a Claim by Buyer arises out
of the claim of a third party (the “Third Party Action”), then the Seller may,
at its expense, assume the defense thereof by prompt written notice to the
Buyer.  If the Seller cannot or does not elect this option, the Buyer shall
defend or settle the Third Party Action in Buyer’s sole discretion.  Where the
Seller has undertaken to defend the Third Party Action, (1) the Buyer may
participate, at its own expense, in any and all proceedings related to the Third
Party Action and shall be entitled to receive copies of all notices and
pleadings or other submissions in any judiciary or regulatory proceeding; (2)
there shall be no settlement of the Third Party Action without the prior written
consent of the Buyer, which shall not be unreasonably withheld; and (3) the
Seller shall be subrogated to all rights and remedies of Buyer.  All parties to
this Agreement shall cooperate in the defense of Third Party Actions and shall
furnish such records, information and testimony, and shall attend such
conferences, discovery proceedings, hearings, trials and appeals, as may be
reasonably requested in connection therewith.


           7.07           Exclusive Remedy.  Except for common law fraud or
similar claims of intentional misconduct, the Buyer and the Seller acknowledge
and agree that the indemnification provisions in this Article VII shall be their
sole and exclusive remedy with respect to claims arising out of the transactions
contemplated by this Agreement, and neither party shall assert any claim against
another party relating hereto or based hereon except by exercising its rights
under this Article VII.


ARTICLE VIII
THE CLOSING


           8.01           Time, Date and Place of Closing.  The deliveries
contemplated by this Agreement to be made at the Closing shall be made by
overnight delivery to the offices of the Buyer on or before August 24, 2011, or
such other manner, date and location as may be mutually agreeable.  The date on
which the last of such deliveries occurs is hereinafter referred to as the
“Closing Date,” and the events comprising such deliveries are hereinafter
collectively referred to as the “Closing.”  The Closing shall take place on
August 24, 2011 at 2:00 P.M. Central Daylight Time at 2915 Waters Road, Suite
108, Eagan, MN  55121 or by such other manner, date and location as may be
mutually agreeable. All times referred to herein shall be local times in
Minneapolis, Minnesota.


           8.02           Events Comprising the Closing.  The Closing shall not
be deemed to have occurred unless and until all documents set forth herein shall
have been delivered, and none of these items shall have been deemed to be
delivered unless and until all of them have been delivered.


           8.03           Conditions to Obligations of Buyer.  The obligations
of Buyer to make the deliveries under this Article VIII and to close this
transaction are subject to the fulfillment prior to or at the Closing Date of
each of the following conditions, any one or more of which may be waived by
Buyer:


(a)           The representations and warranties of the Seller contained in
Article III hereof shall be true in all material respects as of the date when
made and as of the Closing Date as if made on such date.


(b)           The Seller shall have performed and complied in all material
respects with all agreements and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing Date.


(c)           No Governmental Authority with jurisdiction over the subject
matter hereof shall have to Seller’s actual knowledge instituted any action,
suit or proceeding or given notice of its intentions to do so, which has a
material and adverse effect on the transactions contemplated by this Agreement.


(d)           The Buyer shall have completed a review in form and scope
satisfactory to the Buyer of the Business and other financial and legal matters
with respect to the Seller and, on the basis of such review, nothing material
shall have come to the attention of the Buyer that causes the Buyer to conclude,
in its sole discretion (even if such conclusion is not reasonable), that the
Seller has suffered any material adverse change with respect to the Business or
the financial condition, assets or operations of the Seller or the Business, or
that the transactions completed by this Agreement are not in Buyer’s best
interest.


(e)           Since the date of this Agreement and prior to the Closing, there
shall have been no event, occurrence or development of a state of circumstances
or facts which has had or reasonably could be expected to have a material
adverse effect on the condition, Business, assets (including, without
limitation, the Purchased Assets), liabilities or results of operations of the
Seller.


(f)           All governmental approvals and/or regulatory filings legally
required (if any) for the consummation of this transaction shall have been
obtained or made, as applicable.


(g)           All agreements, certificates, opinions and other documents
delivered by the Seller to the Buyer hereunder shall be in form and substance
reasonably satisfactory to the Buyer.


(h)           The Buyer shall have received certified copies of the resolutions
of the disinterested members of the board of directors and the shareholders of
the Seller authorizing the execution and delivery of this Agreement and the
consummation of the transactions herein contemplated.


(i)           The Buyer shall have negotiated an acceptable Sublease Agreement
with the Seller including the consent of the existing Landlord to such Sublease
Agreement , pursuant to Section 5.02 hereof.


           8.04           Conditions to Obligations of the Seller.  The
obligations of the Seller to make the deliveries under this Article VIII and to
close the transactions contemplated herein are subject to the fulfillment prior
to or at the Closing Date of each of the following conditions, any one or more
of which may be waived by the Seller:


(a)           The representations and warranties of Buyer in Article IV hereof
shall be true in all material respects as of the date when made and as of the
Closing Date as if made on such date.


(b)           Buyer shall have performed and complied with in all material
respects all agreements and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing Date.


(c)           No Governmental Authority with competent jurisdiction over the
subject matter hereof shall have instituted any action, suit or proceeding or
given notice of its intentions to do so, which in the reasonable opinion of the
Seller and its counsel has a material and adverse effect on the transactions
contemplated by this Agreement.


(d)           All governmental approvals legally required (if any) for the
consummation of this transaction shall have been obtained.


(e)           All agreements, certificates, opinions and other documents
delivered by the Buyer to the Seller hereunder shall be in form and substance
reasonably satisfactory to the Seller including, without limitation, a new real
property lease as contemplated in Section 5.02 hereof.


(f)           The Seller shall have received certified copies of the resolutions
of the board of directors of the Buyer authorizing the execution and delivery of
this Agreement and the consummation of the transactions herein contemplated.


           8.05           Deliveries by the Seller at Closing.  Delivery by the
Seller of the following at the Closing shall be a condition to the obligations
of the Buyer under this Agreement:


(a)           a certificate dated the Closing Date executed by the Chief
Executive Officer of the Seller certifying that (1) the representations and
warranties of the Seller hereunder are true and correct in all material respects
on the Closing Date as if made on and as of such date or if not, to what extent
they are not, (2) the Seller has performed and complied in all material respects
with all agreements, covenants, and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing, and (3) the
applicable conditions precedent to the obligations of the Seller hereunder have
been fulfilled or waived;


(b)           certificates for the Seller from the Secretary of State of each of
its states of incorporation and qualification, stating that it is in good
standing, and that it is not delinquent in the payment of any state Tax then
due. Each such certificate shall be dated within 10 days of the Closing Date;


(c)           certified copies of the resolutions of the disinterested members
of the board of directors and the shareholders of the Seller authorizing the
execution and delivery of this Agreement and the consummation of the
transactions herein contemplated;


(d)           the Sublicense Agreement executed by the Seller;


(e)           a Bill of Sale for the Purchased Assets, substantially in the form
attached hereto as Exhibit 8.05; and


(f)   executed Sublease Agreement signed by representatives of Buyer and Seller
including consent of existing Landlord.


           8.06           Deliveries by the Buyer at Closing.  Delivery by the
Buyer of the following at Closing shall be a condition to the obligations of the
Seller under this Agreement:


(a)           a certificate dated the Closing Date executed by the Chief
Executive Officer of the Buyer certifying that (1) the representations and
warranties of the Buyer in this Agreement are true and correct in all material
respects on the Closing Date as if made on and as of such date or if not, to
what extent they are not, (2) the Buyer has performed and complied in all
material respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing, and
(3) the applicable conditions precedent to the obligations the Buyer under this
Agreement have been fulfilled or waived;


(b)           certified copies of the resolutions of the board of directors of
the Buyer authorizing the execution and delivery of this Agreement and the
consummation of the transactions herein contemplated;


(c)           the Sublicense Agreement executed by the Buyer;


(d)           the Security Agreement executed by the Buyer;


(e)           the Promissory Note executed by the Buyer;


(f)           the resignation of Dr. Jay Cohn from the Seller’s board of
directors effective as of the Closing Date.


ARTICLE IX
TERMINATION AND ABANDONMENT


           9.01           Termination and Abandonment.  This Agreement may be
terminated at any time and the transaction abandoned at any time prior to the
Closing under the following circumstances:
(a)           the mutual written agreement of the Seller and the Buyer;


(b)           by the Seller if the Closing has not occurred by ,September 30,
2011;


(c)           by the Buyer if the Closing has not occurred by September 30,
2011, 2011; or


(d)           by either party by written notice to the other if any action or
proceeding shall have been instituted before any Governmental Authority, court
or other governmental body or, to the knowledge of the party giving such notice,
shall have been threatened formally in writing by any Governmental Authority
with requisite jurisdiction, to restrain or prohibit the transactions
contemplated by this Agreement or to subject one or more of the parties or their
directors or their officers to liability on the grounds that it or they have
breached any law or regulation or otherwise acted improperly in connection with
such transactions (a “Governmental Objection”), and such action or proceeding
shall not have been dismissed or such written threat shall not have been
withdrawn or rescinded before September 30, 2011.






9.02           Rights and Obligations on Termination.  If this Agreement is
terminated and abandoned as provided in this Article IX, each party will, at the
request of the other, return all documents, work papers and other material of
the requesting party, including all copies thereof, relating to the transactions
contemplated by this Agreement, whether so obtained before or after the
execution of this Agreement, to the party furnishing the same, and all
information received by any party to this Agreement with respect to the business
of any other party shall not at any time be used for the advantage of, or
disclosed to third parties by, such party to the detriment of the party
furnishing such information except as may be required by Law; provided, however,
that this shall not apply to any document, work paper, material, or any other
information which is a matter published in any publication for public
distribution or filed as public information with any Governmental Authority or
is otherwise in the public domain.


ARTICLE X
MISCELLANEOUS PROVISIONS


           10.01           Good Faith; Further Assurances; Further
Cooperation.  The parties to this Agreement shall in good faith undertake to
perform their obligations under this Agreement, to satisfy all conditions and to
cause the transactions contemplated by this Agreement to be carried out promptly
in accordance with the terms of this Agreement.  Upon the execution of this
Agreement and thereafter, the parties hereto shall do such things as may be
reasonably requested by the other parties hereto in order more effectively to
consummate or document the transactions contemplated by this Agreement.


           10.02           Notices.  All notices, communications and deliveries
under this Agreement shall be made in writing, signed by the party making the
same, shall specify the Section of this Agreement pursuant to which it is given,
and shall be deemed given on the date delivered if delivered in person (or by
nationally recognized overnight courier) or seven days after being mailed (with
postage prepaid) if mailed certified mail, return receipt requested, and
addressed as follows:


           To Buyer:                                Dr. Jay Cohn, Chairman
                                           Cohn Prevention Centers, LLC
                                           6500 City West Pkwy #101
                                           Eden Prairie, MN  55344


           To the Seller:                                           Mark N.
Schwartz
Chairman and Chief Executive Officer
                                           Hypertension Diagnostics, Inc.
                                           10275 Wayzata Blvd., Suite 310
                                           Minnetonka, MN 55305


or to such representative or to such other address as the parties hereto may
furnish to the other parties in writing. If notice is given pursuant to this
Section 10.02 of a permitted successor or assign of a party to this Agreement,
then notice shall be given as set forth above to such successor or assign of
such party.


           10.03           Definition of Knowledge.  As used in this Agreement,
the term “to the knowledge of the Seller” or “to the actual knowledge of the
Seller” or any variations thereof, regardless of whether capitalized, shall mean
actual awareness of facts, conditions or circumstances (without duty of inquiry)
by officers and/or directors of the Seller.


           10.04           Assignment.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, and their respective legal
representatives, heirs, successors and assigns. No assignment or transfer of
rights and obligations hereunder shall be made except with the prior written
consent of the parties hereto, except that the Buyer need not obtain the
Seller’s consent to the Buyer’s assignment of rights and delegation of
obligations under this Agreement to any acquirer of all or substantially all of
the capital stock or assets of the Buyer; provided that such assignee expressly
assumes such liabilities and obligations.


           10.05           Controlling Law; Venue; Amendment; Waiver.  This
Agreement is executed in, and shall be construed in accordance with and governed
by the laws of, the State of Minnesota, without giving effect to the principles
of conflicts of law thereof.  Any conflicts arising hereunder shall be
determined by the state or federal courts located in Minneapolis,
Minnesota.  The Seller hereby expressly consents to the jurisdiction of the
state and federal courts located in Hennepin County, Minnesota, United States of
America, for any lawsuit filed there against it by the Buyer arising from or
related to this Agreement.  The Seller hereby waives any argument that any such
court lacks jurisdiction or that venue in such forums is not convenient.  In the
event that the Seller commences any action in another jurisdiction or venue
arising under this Agreement, the Buyer shall, at its option, be entitled to
have the case transferred to one of the jurisdictions and venues
above-described, or if such transfer cannot be accomplished under applicable
law, to have such case dismissed without prejudice.  The Seller further agrees
that any judgment entered by any court pursuant to this Agreement shall be
enforceable in a court located in the jurisdiction of the Seller’s legal
residence.  No provision of this Agreement or any related document shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party’s
having or being deemed to have structured or drafted such provision.  This
Agreement may not be altered or amended except in a writing signed by Buyer and
the Seller.  No waiver by any party hereto of any condition, or of the breach of
any term, provision, warranty, representation, agreement or covenant contained
in this Agreement, whether by conduct or otherwise, in any one or more instances
shall be deemed or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or of the breach of any
other term, provision, warranty, representation, agreement or covenant herein
contained.


           10.06           Counterparts; Entire Agreement.  This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, and it shall not be necessary in making proof of this Agreement or the
terms of this Agreement to produce or account for more than one of such
counterparts.  This Agreement together with all Disclosure Schedules and
exhibits hereto and all other agreements and undertakings provided for hereunder
shall constitute the entire agreement of the parties and supersedes any and all
prior agreements, oral or written, with respect to the subject matter contained
herein.


           10.07           Expenses.  Except as may be otherwise provided
herein, the Buyer and the Seller shall each pay their own costs and expenses
incurred by such party or on such party’s behalf in connection with this
Agreement and the transactions contemplated hereby.

 
 

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first written above.




Buyer:                                                                           COHN
PREVENTION CENTERS, LLC,
                                                                                      
a Minnesota limited liability company






By:
Name: _____________________________
Title: ______________________________




Seller:                                                                           HYPERTENSION
DIAGNOSTICS, INC.,
                                                                                       
a Minnesota corporation






By:
Name: Mark N. Schwartz
Title: Chairman and CEO



 
 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS:


EXHIBIT 1.01                                           -           Purchased
Assets
EXHIBIT 1.02                                           -           Excluded
Assets
EXHIBIT 1.05                                           -           License
Agreement
EXHIBIT 2.02                                           -           Promissory
Note and Security Agreement
EXHIBIT 2.04                                           -           Purchase
Price Allocation
EXHIBIT 5.02                                           -           Sublease
Agreement
EXHIBIT 8.05                                           -           Bill of Sale




DISCLOSURE SCHEDULE:


SCHEDULE 1.04                                -           Assumed Lease
SCHEDULE 3.02                                -           Compliance With Laws
SCHEDULE 3.03                                -           Financial Matters
SCHEDULE 3.04                                -           Absence of Certain
Changes and Events
SCHEDULE 3.06                                -           Real Property
SCHEDULE 3.07                                -           Tangible Personal
Property
SCHEDULE 3.08                                -           Required Governmental
Licenses and Permits
SCHEDULE 3.10                                -           Contracts and
Commitments
SCHEDULE 3.11                                -           Litigation
SCHEDULE 3.12                                -           Intellectual Property
Rights











 
 

--------------------------------------------------------------------------------

 
